Citation Nr: 0315232	
Decision Date: 07/09/03    Archive Date: 07/17/03	

DOCKET NO.  02-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernias. 

2.  Entitlement to service connection for a low back disorder 
with nerve involvement.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from July 1961 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
VARO in Des Moines, Iowa, which denied service connection for 
inguinal hernias and for a low back disorder with nerve 
involvement.

In a recent case decided by the United States Court of 
Appeals for Veterans Claims (Court), Charles v. Principi, 
16 Vet. App. 370 (2002), it was indicated that VA failed in 
its statutory duty to assist a veteran where there was 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but VA failed to obtain a medical 
opinion whether there was a nexus between [the disability] 
and [the veteran's] active service.  A review of the record 
in this case reveals that in a May 2000 communication 
Robert L. Sauer, M.D., stated that in February 1965 he gave 
anesthesia for the veteran to have a bilateral hernia repair 
at a private hospital in Marengo, Iowa.  It was his opinion 
that it was "very likely" the veteran had one or both hernias 
prior to discharge from service in September 1964.  The 
veteran has not been accorded an examination by VA to 
determine whether there is a nexus between the veteran's 
hernia repair after service and his active service.

With regard to the claim for service connection for a low 
back disorder, the separation examination reflected a normal 
spine.  At the time of hospitalization in October 1975, the 
veteran stated he had been in good health since March 1975.  
At the time he claimed he sustained back pain and pain down 
the right lower extremity after pulling on a heavy object.  
He was given a diagnosis of herniated intervertebral disc, 
right L5-S1, with nerve root involvement.  A July 2000 
communication from a service comrade is of record and 
reflects his recollections that the veteran moved projectiles 
weighing 130 pounds in his assignment as a projectile man.  
The veteran has not been accorded an orthopedic examination 
by VA for the purpose of obtaining a medical opinion whether 
there might be a causal relationship between the veteran's 
post service back difficulties and his active service.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for bilateral hernias and a low 
back disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

2.  The veteran should be afforded 
examinations by physicians with expertise 
in genitourinary disorders and 
orthopedics.  The examiners are requested 
to determine the nature and extent of 
bilateral inguinal hernias and/or back 
disorders found to be present, 
respectively.  Any indicated studies 
should be undertaken, and all 
manifestations of current disability 
should be described in detail.  It is 
requested that each examiner review in 
detail the claims file, including the 
service medical records and all etiologic 
opinions, and provide an opinion as to 
whether it is at least as likely as not 
that the veteran has bilateral inguinal 
hernias and a back disorder, and, if so, 
whether any disorder identified is 
attributable to service or to an incident 
in service.  The complete rationale 
should be given for any opinion and 
conclusion expressed.

3.  Then, the RO must review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law 106-475, 114 Stat. 
2096 (2000), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty to assist regulations, 
found at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Then, the RO should readjudicate the claims.  If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, a supplemental statement of the case should be 
issued and he should be provided with an appropriate 
opportunity for response.  The purpose of this REMAND is to 
obtain additional development.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified; however, he is 
advised that failure to cooperate by not reporting for 
scheduled examinations may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





